      Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 1 of 12                           7/19/2019 4:01 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 35284488
                                                                                                          By: Brittany Hall
                                                                                                Filed: 7/19/2019 4:01 PM

                                     CAUSE NO. 2018-70481

GRANITE STATE INSURANCE                         §                   IN THE DISTRICT COURT
COMPANY, AS SUBROGEE OF 4G/5G                   §
METALS, INC. D/B/A SUNSHINE                     §
RECYCLING                                       §
                                                §               OF HARRIS COUNTY, TEXAS




                                                                              k
VS.                                             §




                                                                           ler
                                                §
TEXAS TERMINALS, L.P. and                       §




                                                                        tC
BARNHART CRANE & RIGGING CO.                    §                   269TH JUDICIAL DISTRICT




                                                                    ric
                                                                 ist
                 PLAINTIFF’S FOURTH AMENDED ORIGINAL PETITION




                                                              sD
                          AND REQUEST FOR DISCLOSURE




                                                          es
TO THE HONORABLE DISTRICT COURT JUDGE:



                                                        rg
         Plaintiff, GRANITE STATE INSURANCE COMPANY, AS SUBROGEE OF 4G
                                                    Bu
METALS, INC. AND 5G METALS, INC. (“Granite State”), files its Fourth Amended Original
                                                    n
                                               ily

Petition and Request for Disclosure, complaining of Defendants TEXAS TERMINALS, L.P., S.A.
                                            ar
                                          M




PRESSES ET CISAILLES LEFORT, LEFORT AMERICA, LEFORT HEAVY PLANT
                                      of




SERVICES, LTD, ONE WORLD LOGISTICS, LLC and CHAUCER SYNDICATE 1084 AT
                                    e
                                   ffic




LLOYD’S (collectively referred to as “Defendants”).
                              O




                           I. DISCOVERY PLAN – LEVEL THREE
                           y
                        op




         1.1   Pursuant to Tex. Rule of Civ. Proc. 190.1, Granite State pleads that discovery will
                     C




be conducted under a Level 3 discovery plan.
                  ial
               fic




                                          II. PARTIES
           of




         2.1   Granite State is a foreign insurance corporation doing business in The State of
         Un




Texas.




AIG-4G/Petition – Fourth Amended
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 2 of 12



       2.2     Defendant, TEXAS TERMINALS, L.P. (“TTLP”), is a domestic limited partnership

doing business in Texas, which has appeared and answered in this cause, and may be served with

this amended petition on its counsel of record.

       2.3     Defendant, S.A. PRESSES ET CISAILLES LEFORT (“Lefort”), is a nonresident




                                                                                  k
                                                                               ler
company which engaged in business in Texas, but does not maintain a regular place of business in




                                                                            tC
this state or a designated agent for service of process. As such, given that this is a proceeding that




                                                                        ric
arises out of the business done in this state and to which this Defendant is a party, pursuant to




                                                                     ist
                                                                  sD
TCPRC 17.044(b), the Secretary of State is an agent for service of process on this Defendant.




                                                              es
Pursuant to TCPRC § 17.045(a), after being served with duplicate copies of process, the secretary of



                                                           rg
state shall immediately mail a copy of the process to the defendant by registered mail or by certified
                                                       Bu
mail, return receipt requested to its following home office address:
                                                    n
                                                  ily

       S.A. Presses et Cisailles Lefort
                                               ar


       Attn: President
                                           M




       Rue Tahon, 1 A
       6041 - Gosselies - BELGIUM
                                          of
                                     e




                    * Service is Requested on this Defendant at this Time *
                                 ffic




       2.4     Defendant, LEFORT AMERICA (“Lefort”), is a nonresident company which
                           y  O




engaged in business in Texas, but does not maintain a regular place of business in this state or a
                        op
                     C




designated agent for service of process. As such, given that this is a proceeding that arises out of the
                  ial




business done in this state and to which this Defendant is a party, pursuant to TCPRC 17.044(b), the
              fic




Secretary of State is an agent for service of process on this Defendant. Pursuant to TCPRC §
          of
        Un




17.045(a), after being served with duplicate copies of process, the secretary of state shall

immediately mail a copy of the process to the defendant by registered mail or by certified mail,

return receipt requested to its following home office address:



Plaintiff’s Fourth Amended Original Petition                                                     Page 2
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 3 of 12



       Lefort America
       Attn: President
       10895 NW 50th Street
       Sunrise, FL 33351

                    * Service is Requested on this Defendant at this Time *




                                                                                 k
       2.5     Defendant, LEFORT HEAVY PLANT SERVICES, LTD (“Lefort”), is a




                                                                              ler
nonresident company which engaged in business in Texas, but does not maintain a regular place of




                                                                           tC
                                                                       ric
business in this state or a designated agent for service of process. As such, given that this is a




                                                                    ist
proceeding that arises out of the business done in this state and to which this Defendant is a party,




                                                                 sD
pursuant to TCPRC 17.044(b), the Secretary of State is an agent for service of process on this




                                                              es
Defendant. Pursuant to TCPRC § 17.045(a), after being served with duplicate copies of process, the


                                                           rg
                                                       Bu
secretary of state shall immediately mail a copy of the process to the defendant by registered mail or
                                                    n
by certified mail, return receipt requested to its following home office address:
                                                 ily
                                               ar


       Lefort Heavy Plant Services, LTD
                                           M




       Higham House, Ballymurry, Knockcroghery, Co.
       Roscommon
                                        of




       Republic of Ireland
                                     e
                                 ffic




                    * Service is Requested on this Defendant at this Time *
                              O




       2.6     Defendant, ONE WORLD LOGISTICS, LLC (“OWL”), is a nonresident company
                           y
                        op




which engaged in business in Texas, but does not maintain a regular place of business in this state or
                     C




a designated agent for service of process. As such, given that this is a proceeding that arises out of
                  ial
              fic




the business done in this state and to which this Defendant is a party, pursuant to TCPRC 17.044(b),
          of




the Secretary of State is an agent for service of process on this Defendant. Pursuant to TCPRC §
        Un




17.045(a), after being served with duplicate copies of process, the secretary of state shall

immediately mail a copy of the process to the defendant by registered mail or by certified mail,

return receipt requested to its following home office address:


Plaintiff’s Fourth Amended Original Petition                                                   Page 3
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 4 of 12



       One World Logistics, LLC
       Attn: President
       1 World Trade Center, Suite 8500
       New York, New York 10007

                    * Service is Requested on this Defendant at this Time *




                                                                                 k
       2.7     Defendant, CHAUCER SYNDICATE 1084 AT LLOYD’S (“Lloyd’s”), is a foreign




                                                                              ler
syndicate of insurers which engaged in business in Texas, but does not maintain a regular place of




                                                                           tC
                                                                       ric
business in this state or a designated agent for service of process. As such, given that this is a




                                                                    ist
proceeding that arises out of the business done in this state and to which this Defendant is a party,




                                                                 sD
pursuant to TCPRC 17.044(b), the Secretary of State is an agent for service of process on this




                                                              es
Defendant. Pursuant to TCPRC § 17.045(a), after being served with duplicate copies of process, the


                                                            rg
                                                       Bu
secretary of state shall immediately mail a copy of the process to the defendant by registered mail or
                                                    n
by certified mail, return receipt requested to its following home office address:
                                                  ily
                                                ar


       Chaucer Syndicate 1084 at Lloyds
                                           M




       c/o Mendes & Mount
       750 Seventh Avenue
                                        of




       New York, NY 10019
                                     e
                                 ffic




                    * Service is Requested on this Defendant at this Time *
                              O




                                               III. FACTS
                           y
                        op




       3.1     TTLP contracted with 4G Metals, Inc. and/or 5G Metals, Inc. (“4G/5G”) and/or
                     C




its agent for the storage of a 2018 Lefort Baler Model SH1540A (the “Baler”). The Baler was
                  ial
              fic




new, having been shipped from the manufacturer in Germany on or about July 1, 2017, with a
          of




final destination of 2019 Ruder Street, Dallas, Dallas County, Texas. During the course of
        Un




TTLP’s possession and custody of the Baler, while stored on open and unprotected ground near a

waterway, it suffered water damage. TTLP failed to disclose the damage, which was not

discovered until after 4G/5G took possession of the Bailer.


Plaintiff’s Fourth Amended Original Petition                                                   Page 4
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 5 of 12



                          IV. CAUSE OF ACTION - NEGLIGENCE

       4.1     TTLP owed a duty to 4G/5G to properly store and attend to the custody of the

Baler. However, TTLP breached this duty to 4G/5G, by failing to provide adequate protection of

the Baler from water damage, storing it on open and unprotected ground near a waterway that




                                                                                k
                                                                             ler
was about to flood. TTLP failed to advise 4G/5G that it was stored in an area that was about to




                                                                          tC
flood. TTLP was further negligent in failing to advise 4G/5G of the damage so that it could take




                                                                      ric
timely steps to mitigate the damage. These breaches constituted negligence, and proximately




                                                                   ist
                                                                sD
caused the damages suffered by 4G/5G, for which TTLP is liable.




                                                            es
       4.2     Lefort initiated the assembly of the Baler after it arrived at 4G/5G’s site in Dallas,



                                                         rg
Texas. Lefort has expertise in regard to their machinery, but allowed the unit to be assembled
                                                     Bu
with debris in the system in varying amounts. Lefort should have recognized that there were
                                                   n
                                                ily

issues and either not assembled the unit or cleaned the unit prior to installation. In particular,
                                               ar
                                          M




Lefort’s specialist erected the modules knowing full well that there was severe problem with the
                                        of




debris in the system. He identified water and sludge (flood damaged soil) inside of the hydraulic
                                     e
                                 ffic




lines for the equipment. He considered that the water had traveled all the way into the valve
                             O




block and that brackish water had entered into the equipment and most likely resulted in
                           y
                        op




damages to the internals of the equipment from the salt content in the water. Lefort’s installer
                     C




took photos of the equipment with the debris in the hydraulic lines and chose to erect the
                  ial
              fic




modules knowing the amount of debris in the lines. Armed with his superior knowledge of the
         of




equipment and its necessity to have a near sterile internals, he nonetheless put the modules
       Un




together knowing that there was going to be future problems with the unit. It took nearly two

months for the specialist to present his evaluation, though he commented that the heavy

equipment is not designed to be sitting idle. Lefort failed notify 4G/5G of the certain damages to


Plaintiff’s Fourth Amended Original Petition                                                  Page 5
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 6 of 12



happen if the unit were erected and attempted to be put into service. Lefort’s actions and/or

inactions, by and through its employee(s), breached the standard of care, was other than that of a

person of ordinary prudence, proximately caused 4G/5G to suffer actual damages, and

constituted negligence, for which Lefort is liable.




                                                                                k
                                                                             ler
       4.3     Pleading in the alternative, TTLP has filed a motion for leave to designate OWL




                                                                          tC
as a responsible third party in this case. In particular, TTLP contends that OWL’s “negligence in




                                                                      ric
failing to coordinate timely pickup of the Equipment and/or provide timely notice to 4G Metals




                                                                   ist
                                                                sD
of the Equipment’s arrival at Texas Terminals prior to Hurricane Harvey was the cause of the




                                                            es
alleged injuries to Plaintiff.” If TTLP is correct, OWL is liable to 4G/5G on a cause of action for



                                                          rg
negligence, for its conduct which occurred after the Baler was stored on open and unprotected
                                                      Bu
ground by Texas Terminals in Texas.
                                                      n
                                                ily

             V. CAUSE OF ACTION – BREACH OF BAILMENT CONTRACT
                                               ar
                                          M




       5.1      Pleading further, TTLP entered into a bailment agreement with 4G/5G, which
                                        of




consisted of the following elements: (1) The delivery of personal property by 4G/5G to TTLP in
                                      e
                                 ffic




trust for a specific purpose, (2) acceptance by TTLP of such delivery, (3) an express or implied
                             O




contract that the trust will be carried out, and (4) an understanding under the terms of the contract
                           y
                        op




that the property will be returned to 4G/5G or dealt with as 4G/5G directed. The bailment was
                     C




for mutual benefit as the Baler was delivered to TTLP as part of a commercial relationship
                  ial
              fic




between the parties. TTLP, as bailee, was required to exercise an ordinary or reasonable degree
         of




of care, and was therefore responsible for the Baler. TTLP failed to exercise ordinary or
       Un




reasonable care in the safekeeping of the Baler, for which TTLP is liable for a cause of action for

breach of its contract of bailment.




Plaintiff’s Fourth Amended Original Petition                                                  Page 6
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 7 of 12



             VI. CAUSE OF ACTION – BREACH OF INSURANCE CONTRACT

       6.1      Pleading further, Lloyd’s issued a policy of Marine Cargo Insurance to 4G/5G for

the Bailer, under Certificate Anova/2017-20083, Open Cover Number ANOVA-V1-2535, Marks

BBCH1027029AH02. Despite being placed on written notice of the damage to the Bailer and




                                                                               k
                                                                            ler
written notice of claim, Lloyd’s has failed to acknowledge or accept the claim. Lloyd’s failure to




                                                                         tC
process the claim and make payment on the loss constitutes a breach of contract, for which it is




                                                                     ric
liable. Granite State is contractually and equitably subrogated to the causes of action of 4G/5G




                                                                  ist
                                                               sD
both in tort and contract, and may bring this claim against Lloyd’s. “We believe in Texas the




                                                            es
right of subrogation is not limited to cases where the liability of the third person is founded in



                                                         rg
tort, but any right of the insured to indemnity will pass to the insurer.” Duval County Ranch Co.
                                                     Bu
v. Alamo Lumber Co., 663 S.W.2d 627, 636 (Tex.App.--Amarillo 1983, writ ref’d n.r.e.); see
                                                  n
                                               ily

also In re Texas Property and Casualty Insurance Guaranty Association, 989 S.W.2d 880, 884
                                               ar
                                          M




(Tex.App—Austin 1999, no pet.)(“However, we do not believe the insurer’s right to subrogation
                                        of




is limited to this factual situation. Rather, we believe any right of the insured to indemnity will
                                     e
                                 ffic




also pass to the insurer.”); Highlands Ins. v. New England Ins., 811 S.W.2d 272, 274 (Tex.App.--
                             O




San Antonio 1991, no writ)(“An insurer can subrogate even though its insured’s right of
                           y
                        op




recovery is based on contract”); F. H. Vahlsing, Inc. v. Hartford Fire Ins. Co., 108 S.W.2d 947,
                     C




950 (Tex.Civ.App.--San Antonio 1937, writ dism’d); Lancer Corp. v. Murillo, 909 S.W.2d 122,
                  ial
               fic




127 (Tex.App.--San Antonio 1995, no writ); and 46a Tex Jur 3rd, Insurance Contracts and
         of




Coverage § 1139 (“Because any right of the insured to indemnity from a third party will pass to
       Un




the insurer upon its payment of loss, an insurer is entitled to subrogation whether the liability of

the third person is sounded in tort, breach of contract, or other legal ground. By payment of the

insured’s claim, the insurer is likewise subrogated to all of the contract rights of the insured,


Plaintiff’s Fourth Amended Original Petition                                                 Page 7
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 8 of 12



including the right to recover attorneys’ fees in a subrogation action where the insured would

have been entitled to them in a direct lawsuit against the third party.”)

                                         VII. DAMAGES

       7.1     As a result of the incident, 4G/5G suffered property damages, for which




                                                                                k
                                                                             ler
Defendants are liable. Pursuant to Tex. Rule of Civ. Proc. 47, Granite State pleads that seeks




                                                                          tC
monetary relief between $200,000 and $1,000,000.




                                                                      ric
                                    VIII. ATTORNEY’S FEES




                                                                   ist
                                                                sD
       8.1     Pursuant to Tex. Civ. Prac. & Rem. Code § 38.001(8), Granite State is entitled to




                                                             es
recover a reasonable attorney’s fee from TTLP and Lloyd’s for the prosecution of this claim. See



                                                          rg
Rushing v. Int’l Aviation Underwriters, Inc., 604 S.W.2d 239 (Tex.Civ.App.--Dallas 1980, writ
                                                      Bu
ref’d n.r.e.); Southern Ins. Co. v. Progressive County Mutual Ins. Co., 708 S.W.2d 549, 552
                                                   n
                                                ily

(Tex.App.—Houston[1st Dist.] 1986, writ ref’d n.r.e.).
                                               ar
                                          M




                                  IX. FOR THE COURT ONLY
                                        of




       9.1     At all times material, 4G/5G was covered by a policy of insurance with Granite
                                     e
                                 ffic




State. Pursuant to the terms of the policy, Granite State has been called upon to make payments to
                              O




and/or upon behalf of 4G/5G. Granite State is contractually and equitably subrogated to any claim
                           y
                        op




which 4G/5G has against any third-party as the result of the third-party’s legal liability.
                     C




Accordingly, Granite State has become subrogated to 4G/5G’s claims and damages against
                  ial
              fic




Defendants herein, which arose out of the occurrence, and is entitled to recover from Defendants the
         of




full amount of damages caused by Defendants, including any deductible incurred by 4G/5G, for
       Un




which Granite State pleads.




Plaintiff’s Fourth Amended Original Petition                                                 Page 8
     Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 9 of 12



                                X. REQUEST FOR DISCLOSURE

       10.1    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

required to disclose the information or materials described in Rule 194.2(a) through (l) of the

Texas Rules of Civil Procedure, within fifty (50) days of service of this petition.




                                                                                 k
                                                                              ler
       WHEREFORE, Granite State prays that Defendants be served with citation and process,




                                                                           tC
and that on final trial or hearing, Granite State have judgment against Defendants for actual




                                                                       ric
damages with the jurisdictional limits of this Court; that Granite State is subrogated to the rights




                                                                    ist
                                                                 sD
of 4G/5G, for a reasonable attorney’s fee plus prejudgment and post-judgment interest at the




                                                              es
highest applicable legal rate, costs of Court, and for such other and further relief as just.



                                                           rg
                                                       Respectfully submitted,
                                                       Bu
                                                       KELLY, SMITH & SCHMIDT, P.C.
                                                    n
                                                 ily
                                               ar
                                           M
                                        of
                                     e




                                                       _______________________________
                                 ffic




                                                       Loren R. Smith
                                                       State Bar No. 18643800
                             O




                                                       smith@kellysmithpc.com
                           y




                                                       4305 Yoakum Blvd.
                        op




                                                       Houston, Texas 77006
                     C




                                                       (713) 861-9900
                                                       Fax: (713) 861-7100
                  ial




                                                       ATTORNEYS FOR PLAINTIFF
              fic
         of
       Un




Plaintiff’s Fourth Amended Original Petition                                                    Page 9
    Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 10 of 12



                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 19, 2019, a true and correct copy of the foregoing instrument
has been served to all known counsel of record, as follows:

Via E-File: david.james@strasburger.com
David E. James




                                                                              k
Clark Hill Strasburger




                                                                           ler
2615 Calder Avenue, Suite 240
Beaumont, Texas 77701




                                                                        tC
& annie.jacobs@clarkhillstrasburger.com




                                                                    ric
zoe.grisz@clarkhillstrasburger.com
Annie J. Jacobs




                                                                 ist
Zoe P. Grisz




                                                              sD
Clark Hill Strasburger
901 Main Street, Suite 6000




                                                           es
Dallas, Texas 75202
ATTORNEYS FOR DEFENDANT,


                                                        rg
TEXAS TERMINALS, L.P.
                                                    Bu
                                                 n
                                               ily
                                               ar
                                          M
                                        of
                                     e




                                                    _______________________________
                                 ffic




                                                    Loren R. Smith
                           y O
                        op
                     C
                  ial
              fic
         of
       Un




Plaintiff’s Fourth Amended Original Petition                                              Page 10
                                                                                         7/19/2019 4:01:25 PM
      Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Marilyn
                                                                 Page 11   of 12- District Clerk
                                                                        Burgess
                                                                                         Harris County
                                                                                         Envelope No: 35284488
                                                                                         By: HALL, BRITTANY
                                                                                         Filed: 7/19/2019 4:01:25 PM




                           KELLY, SMITH & SCHMIDT, P.C.




                                                                                              k
                                        ATTORNEYS AT LAW




                                                                                           ler
                                         HOUSTON – MAIN*




                                                                                        tC
           DALLAS                       4305 YOAKUM BLVD.                                 OKLAHOMA
5700 TENNYSON PKWY. SUITE 300          HOUSTON, TEXAS 77006                             107 W. MAIN ST.
                                      TELEPHONE: 713.861.9900




                                                                                    ric
      PLANO, TEXAS 75074                                                              ARDMORE, OK 73401
   TELEPHONE: 972.848.7300            FACSIMILE: 713.861.7100                       TELEPHONE: 405.594.6330




                                                                                 ist
                                     *PLEASE DIRECT ALL MAIL TO THIS OFFICE




                                                                              sD
                                              July 19, 2019




                                                                       es
Via E-Filing System


                                                                   rg
Marilyn Burgess
HARRIS COUNTY DISTRICT CLERK                                 Bu
201 Caroline
                                                         n
Houston, Texas 77002
                                                    ily
                                                ar


Re:      Cause No. 2018-70481; Granite State Insurance Company, as Subrogee of 4G/5G
                                           M




         Metals, Inc. d/b/a Sunshine Recycling v. Texas Terminals, L.P. and Palletized Trucking,
         Inc.; In the 269th Judicial District Court of Harris County, Texas.
                                      of
                                   e




Dear Ms. Burgess:
                                ffic




       Enclosed for filing in your usual and customary manner please find Plaintiff’s Fourth
                             O




Amended Original Petition and Request for Disclosure. Please issue citation(s) to the
                           y




following:
                        op
                     C




      S.A. PRESSES ET CISAILLES LEFORT                                       LEFORT AMERICA
           Via the Texas Secretary of State                             Via the Texas Secretary of State
                  ial




                 Attention: President                                         Attention: President
               fic




                   Rue Tahon, 1 A                                            10895 NW 50th Street
            6041 - Gosselies - BELGIUM                                         Sunrise, FL 33351
           of
         Un




 LEFORT HEAVY PLANT SERVICES, LTD                                      ONE WORLD LOGISTICS, LLC
      Via the Texas Secretary of State                                  Via the Texas Secretary of State
Higham House, Ballymurry, Knockcroghery, Co.                                     Attn: President
                Roscommon                                              1 World Trade Center, Suite 8500
            Republic of Ireland                                          New York, New York 10007

 CHAUCER SYNDICATE 1084 AT LLOYDS




                                  WWW.KELLYSMITHPC.COM
       Case 4:20-cv-01588 Document 1-2 Filed on 05/06/20 in TXSD Page 12 of 12



JULY   19, 2019
HARRIS COUNTY DISTRICT COURT CLERK
CLAIM No.    231465412
PAGE 2 OF 2

           Via the Texas Secretary of State
                 c/o Mendes & Mount
                  750 Seventh Avenue




                                                                              k
                  New York, NY 10019




                                                                           ler
                                                                        tC
        Please return the citation(s) to our office for further handling. Thank you for your
assistance. Should you have any questions or concerns, please feel free to contact our office




                                                                    ric
anytime.




                                                                 ist
                                                   Respectfully,




                                                              sD
                                                   KELLY, SMITH    & SCHMIDT, P.C.




                                                           es
                                                        rg
                                                     Bu
                                                   n
                                               ily

Enclosures: as stated
                                               ar
                                              M
                                          of
                                          e
                                      ffic
                               y     O
                            op
                         C
                     ial
                  fic
             of
           Un




A!G-4G/C!erk.4thAmendPOP.7.19.20/9
